In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-032 CR

____________________


EX PARTE WILBERT WELCH, JR.




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 2088




MEMORANDUM OPINION 
	On January 23, 2006, the trial court denied Wilbert Welch, Jr.'s application for writ
of habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  Welch did not file a response.
	No appeal lies from the refusal to issue writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the application.  Ex parte Hargett, 819
S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim. App.
1983).  In this case, the trial court did not address the merits of the appellant's petition. 
The trial court did not issue a writ of habeas corpus, nor did the court conduct an
evidentiary hearing on the application for the writ.  Compare Ex parte Silva, 968 S.W.2d
367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App.
1998).  We hold we have no jurisdiction over this appeal.  Accordingly, it is ordered that
the appeal be dismissed for want of jurisdiction.
	APPEAL DISMISSED.

								___________________________
								       STEVE McKEITHEN
									     Chief Justice  

Opinion Delivered March 29, 2006 
Do Not Publish
Before McKeithen, C.J., Kreger, and Horton, JJ.